Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2022

                                      No. 04-22-00589-CV

Renee Kirchoff CHAPA, in her capacity as County Commissioner of Jim Wells County, Texas,
                             and Jim Wells County, Texas,
                                       Appellants

                                                v.

                            WYATT RANCHES OF TEXAS, LLC,
                                     Appellee

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 22-04-61861-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORD ER

       In this accelerated appeal, Appellants’ brief is due on October 10, 2022. Before the due
date, Appellants filed an opposed motion for an extension of time to file their brief until October
31, 2022.
        Appellants’ motion is granted. Appellants’ brief is due on October 31, 2022. See TEX. R.
APP. P. 38.6(d).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court